Citation Nr: 1724599	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  09-12 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for right wrist condition.

2.  Entitlement to service connection for bilateral knee disability.


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1991 to October 1991 and from January 2005 to October 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In a June 2012 decision, the Board, in pertinent part, denied the claim for service connection for a bilateral knee disability, and remanded the issue of a right wrist disability for further development.

In a September 2013 Memorandum Decision, the Court vacated the June 2012 Board decision with regard to the Veteran's bilateral knee claim, and remanded the case to the Board for further appellate review.

In May 2014 and October 2015 the Board remanded these matters for additional development.

In October 2015, VA received written noted from a private attorney that he revoked his power of attorney.  The record reflects that written notice was provided to the Veteran. The Veteran has not indicated that he desires another representative.  Thus, the Board will proceed under the assumption that he wishes to represent himself.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

As stated above, these issues were previously remanded by the Board in October 2015.  At that time, the Board instructed the AOJ to schedule the Veteran for a VA medical examination to address the nature and etiology of right wrist and bilateral knee disabilities.  However, though a VA examination was set in September 2016, it does not appear from the evidence of record that the Veteran was notified of the examination date.  As such, the Board finds that the directives of the October 2015 remand have not been met.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, an additional remand of this issue consistent with the prior remand instructions is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right wrist disability.  The claims folder, including this REMAND, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  The examiner should address the following questions:

a. Does the Veteran have a current right wrist condition, to include tendinitis?

b. If so, is there clear and unmistakable evidence that the Veteran's right wrist disorder pre-existed service?

c. If so, is there clear and unmistakable evidence that the Veteran's pre-existing right wrist disorder was not aggravated beyond the natural progression by his active duty service?

d. If the answer to either b or c is no, is at least as likely as not (50 percent probability or more) that any current right wrist condition is related to the Veteran's military service, to include his June 1994 documented complaint of wrist pain following a fall, his lay reports of wrist pain since 1993, and/or his lay reports of injuring his right wrist in connection with a mortar near miss in April 2005?

The examiner must provide a rationale for any opinion reached.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral knee disability.

a.  Does the Veteran have a current bilateral knee disability, to include patellofemoral pain syndrome?

b.  Is it at least as likely as not (50 percent probability or more) that any current bilateral knee condition is related to the Veteran's military service, to include his lay reports of injuring his knees in connection with a mortar near miss in April 2005?

3.  The AOJ is specifically instructed to notify the Veteran in writing of the date, time, and locations of the VA examinations and to document such notification in the Veteran's claims file.

4.  Thereafter, readjudicate the claims in light of the additional evidence obtained.   If any of the benefits sought on appeal remain denied, the Veteran and his attorney should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




